.




                E                          EWE

                        0eT~xAs




    Mr. H. D. Dodgen              Opinion No. C-71
    Executive Secretary
    Game and Fish Commission      Re:   Whether certain practices of
    Austin, Texas                       landowners charging a set fee
                                        for each deer killed on his
                                         remises violated Articles
                                        884 and 923, Vernon's Penal
    Dear Mr. Dodgen:                    Code.
         You have requested an opinion of this office on the ques-
    tion whether certain described practices are violations of
    Article 884, Vernon's Penal Code, Article 923h, Vernon's Penal
    Code, the Colorado County Statute, Chapter 7, Acts 57th Legis-
    lature First Called Session 1961, the Kendall County Statute,
    Chapter 356, Acts 57th Legislature, Regular Session 1961, and
    the Tarrant County Statute, Chapter 12, Acts 56th Legislature
    Regular Session 1959. The practices you set out in your let-
    ter are as follows:
              "1. A landowner offers to permit hunters
         to kill deer on his premises and charges the
         hunter a set fee for each deer which is killed.
              "2. The money Is paid before the hunt,
         and if no deer is killed the money is refunded.

              “3.  The landowner has received from the
         Game and Fish Commission antlerless and/or doe
         deer hunting permits which he then advertises
         for sale at a set fee to hunters who kill a doe
         on his premises."
         Article 884, Vernon's Penal Code, provides:
              "It shall be unlawful for any person to
         sell or offer for sale, or'to buy or offer to
         buy, or to have in possession for sale, or to
         have in possession after purchase has been
         made (either by himself or by another) any wild
         bird, wild fowl, wild game bird or wild game
         animal, dead or alive, or any part thereof,
         protected by this Chapter, except deer hides
         and except as hereinafter provided. This

                                  -346~
Mr. H. D. Dodgen, Page 2   (C-71   )


     Article and all other articles In this Chap-
     ter shall apply to any bird or animal coming
     from without this state; and in prosecution
     for violation of this Chapter, It shall be
     no defense that such bird or animal was not
     taken or killed within this state.
          "It shall be further unlawful to bring
     into this state for any purpose whatever,
     during the closed season or time when it is
     unlawful to possess such bird or animal, dead
     or alive, any kind of bird or animal protected
     by this Chapter, except as hereinafter pro-
     vided."
     We do not believe the practices you have outlined violate
this section of the Penal Code. As we understand the practices,
the landowner, who holds the antlerless deer or doe permit, is
not selling any deer. He Is selling the right to hunt on his
property. This he has the right to do under any conditions he
sees fit so lon as he violates no law. Anderson v. Glpson,
144 S.W.2d 948 yTex.Civ.App. 1940).
     Article 923h, Vernon's Penal Code, provides as follows:
          "Whoever shall sell or offer for sale, or
     have in his possession after purchase, any wild
     deer, wild antelope or rocky mountain sheep
     killed In this state, or the carcass, hide or
     antlers of wild antelope or rocky mountain
     sheep, or the carcass or antlers of wild deer,
     shall be fined not less than ten dollars ( lO.OO),
     nor more than one hundred dollars ($100.00f
     but It shall be lawful to sell deer hides 0;
     to possess deer hides after sale."
     For the reasons stated in answering the first part of your
question we see no violation of Article 923h In the practices
outlined above.
     We will now discuss the Tarrant County, Colorado County
and Kendall County statutes which have been selected by you,
we understand, because they are representative of the statutes
now in force In this state covering regulated counties on this
subject.
     The Tarrant County Statute, Section 6, Chapter 12, Acts
of the 56th Legislature Regular Session, provides as follows:


                            -347-
Mr.   H. D. Dodgen, Page 3   (C-71     )



           "The Game and Fish Commlsslonls procla-
      mation, rule or regulation permitting the
      hunting or taking of antlerless deer shall
      not be valid until the owner or person In
      charge of the land upon which antlerless deer
      are to be taken shall have agreed in writing
      to the removal of such antlerless deer from
      his tract under supervision and regulation
      of said commission; and to the number of ant-
      lerless deer which may be removed therefrom.
      No person shall, in any event, hunt or kill
      any antlerless deer without first having
      procurred an antlerless deer permit issued
      by the Game and Fish Commission. Such ant-
      lerless deer permits shall be Issued in such
      form and under such rules as may be prescribed
      by the Game and Fish Commission."
     Proclamation No. G-14 of the Game and Fish Commission covers
the rules prescribed by the Game and Fish Commission for antler-
less deer permits in Tarrant County. It provides In part as fol-
lows:
            "Regulations for Issuing antlerless and/or
       doe deer hunting permits: the Game and Fish
       Commission shall issue antlerless and/or doe
       deer hunting permits for designated areas only
       to bona fide landowners or their authorized
       agents only after said landowner or agents
       have applied in writing for the exact number
       of permits to be used. Said landowners or
       agents shall then Issue permits to individual
       hunters only after hunters have bagged an ant-
       lerless and/or doe deer on the area designated
       for the individual permit."
     First it should be pointed out that the quoted section
from the proclamation is inconsistent with the statute because
the statute requires that no person can kill any antlerless
deer "without first having procurred an antlerless deer permit
Issued by the Game and Fish Commission," while the proclama-
tion requires the permits to be Issued to individual hunters
"only after hunters have bagged an antlerless or doe deer."
In so far as the proclamation Is Inconsistent with the statute
in this regard, it is void. The antlerless and/or doe deer
permits must be issued to individual hunters, under the statutes,
before the hunt or kill of the animal. We understand that all
antlerless and/or doe deer permits are issued with the following


                                     -34a-
Mr. H. D. Dodgen, Page 4   (C-71   )


language printed upon them "not to be transferred or sold." The
language of the third paragraph of the practices outlined lndi-
cates that the landowner advertises these permits "for sale at
a set fee to hunters who kill a doe on his premises." We, there-
fore, believe that the landowner has violated the terms of the
permit and the policy of the department signified by the words
"not to be transferred or sold." The form of the permit and the
rules under which it Is issued are within the province of the
Game and Fish Commission. It Is, therefore, our opinion that
the practices you outline would be a violation of the statute
and policy of the Game and Fish Commission.
     The Colorado County Statute, Section 6 of Chapter 7, 57th
Legislature First Called Session, provides as follows:
          "Section 6. The Game and Fish Commission's
     proclamation, rule or regulation permitting the
     hunting or taking of the antlerless and/or doe
     deer shall not be valid until the owner, or per-
     son in charge of the land upon which the antler-
     less and/or doe deer are to be taken, shall have
     agreed In writing to the removal by hunting of
     such antlerless and/or doe deer from his tract
     under supervision and regulation of said commis-
     sion, and to the number of antlerless and/or doe
     deer which may be removed therefrom. No person
     shall, In any event, hunt or kill any antlerless
     and/or doe deer without procurrlng an antlerless
     and/or doe deer permit Issued by the Game and
     Fish Commission. Upon the face of such permit
     shall be printed these words: 'Not to be trans-
     ferred or sold.' It shall be unlawful to sell
     any such permit and any person convicted of
     selling such permit shall be punished as pro-
     vided in Section 13 hereof."
     The language in Proclamation No. H-9 of the Game and Fish
Commission Is the same as the quoted language from Proclama-
tion No. G-14 above and we hold for the same reasons that so
much of Proclamation No. H-9 as allows the antlerless and/or
doe deer to be killed without procurring a permit Is void for
reasons already expressed; and we also hold that the practices
you set out are unlawful as being in violation of the statutes
and the policy of the Game and Fish Commission as explained
above.
     Section 6 of Chapter 356, Acts 1961, 57th Legislature Re-
gular Session, referring to Kendall County, provides as follows:


                              -349-
Mr. H. D. Dodgen, Page 5   (C-71   )


          "The Game and Fish Commission's rule,
     regulation or order permitting the hunting
     or taking of antlerless deer shall not be
     valid until the owner, or person in charge,
     of the land upon which antlerless deer are
     to be taken, shall have agreed in writing
     to the removal by hunting of such antlerless
     deer from his tract under supervision and
     regulation of said Commission and to the
     number of such antlerless deer which may be
     removed therefrom. No person shall, in any
     event, hunt or kill any antlerless deer wlth-
     out first having procured an antlerless deer
     permit issued by the Game and Fish Commission.
     Such antlerless deer permit shall be issued
     In such form and under such rules as may be
     prescribed by the Game and Fish Commission.
     Further, it shall be unlawful for any person
     to sell any permit that he has received from
     the Game and Fish Commission for the hunting
     and taking of antlerless deer if payment for
     such permit by the purchaser is contingent
     upon the purchaser killing and taking such
     antlerless deer, or If, when such sale is
     made and payment received, retention of pur-
     chase price by the seller Is contingent upon
     the purchaser killing and taking such antler-
     less deer."
     The language in Proclamation No. A-15 of the Game and Fish
Commission Is the same as the quoted language from Proclamation
No. G-14 above and we hold for the same reasons that so much of
Proclamation No. A-15 as allows the antlerless and/or doe deer
to be killed without procurrlng a permit is void for reasons al-
ready expressed; and we also hold that the practices you set out
are unlawful as being in violation of the statutes and the poli-
cy of the Game and Fish Commission as set out above.
                     SUMMARY
          A landowner may allow the use of his land
     for hunting purposes contingent upon a success-
     ful hunt, such success being measured at a speci-
     fic price for each deer, the price being paid In
     advance and refunded if the hunter does not kill
     a deer. A landowner who advertises an antlerless
     and/or doe deer permit for sale at a set fee to
     hunters who kill an antlerless and/or doe deer on
     his premises, receiving the fee in advance and

                               -350-
Mr. H. D. Dodgen, Page 6   (C-71   )


     returning the fee If no deer Is killed Is
     violating Section 6 of Acts 57th Leg. 1 C.S.,
     Chapter 7; Section 6 of Acts 57th Leg., Chap-
     ter 356; and Section 6 of Acts 56th Leg.,
     Chapter 12. So much of Game and Fish Pro-
     clamations, 1962-1963 as amended, No. G-14,
     No. H-9 and No. A-15 as would allow an antler-
     less and/or doe deer to be bagged before an
     antlerless and/or doe deer permit Is Issued
     are void.
                            Yours very truly,
                                           CARR
                                           General of TAxas



                            ByNo!t??-kki    .       w
                              Assistant Attorne         General
NVS:nss
APPROVED:
OPINION COMMITTEE
W. V. Geppert, Chairman
Sam R. Wilson
John Reeves
J. Albert Pruett
APPROVRD'FOR THE ATTORNEY GENERAL
BY: Stanton Stone




                             -351-